Case 20-07012-NGH          Doc 60    Filed 08/02/21 Entered 08/02/21 09:36:59            Desc Main
                                    Document      Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

  In re:                                           Case No. 20-20081-NGH

  IDC ENTERPRISES, INC.,                           Chapter 7

                      Debtor.
  IDC ENTERPRISES, INC., an Idaho                  Adv. Case No. 20-07012-NGH
  corporation,

                      Plaintiff/Counterdefendant
  v.

  VIKING LUMBER COMPANY, INC., an
  Alaska corporation,

                   Defendant/Counterclaimant.

       ORDER APPROVING MOTION TO WITHDRAW AS COUNSEL OF RECORD

           THIS MATTER having come before the Court upon the Motion to Withdraw (Doc. No.

 50) of D. BlairClark, and good cause appearing, and the Court having allowed withdrawal,

           IT IS HEREBY ORDERED that D. Blair Clark and the Law Office of D. Blair Clark, PC,

 be, and hereby is, permitted to withdraw as attorney of record for the Debtor in this adversary

 proceeding pursuant to the provisions of LBR 9010.1(f). //end of text//

DATED: July 30, 2021

                                             _________________________
                                             NOAH G. HILLEN
                                             U.S. Bankruptcy Judge


Submitted by D. Blair Clark
